Case: 3:19-cv-00074-TMR-MRM Doc #: 61 Filed: 11/05/20 Page: 1 of 3 PAGEID #: 2117




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

JAMES E. QUINN,

                        Petitioner,                 :    Case No. 3:19-cv-074

        - vs -                                           District Judge Thomas M. Rose
                                                         Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                    :
                        Respondent.


    DECISION AND ORDER DENYING REFILED MOTION FOR A
                   STAY AND ABEYANCE


        This habeas corpus case is before the Court on Petitioner’s Refiled Motion Requesting Stay

and Abeyance (ECF No. 60). The Magistrate Judge previously denied a motion for stay “without

prejudice to its renewal if the Clark County Common Pleas Court actually grants leave to file a delayed

motion for new trial or accepts jurisdiction of a second post-conviction petition. Either of those rulings

would indicate a state court willingness to adjudicate Quinn’s new claims on the merits, to which this

Court would be pleased to defer.” (ECF No. 49, PageID 2089). Quinn, who is represented by counsel

in this case, filed Objections to the denial of stay (ECF No. 54), but Judge Rose overruled them (ECF

No. 55). Judge Rose noted that at the date of his decision (May 29, 2020), Quinn had still not

commenced any action in the Common Pleas Court of Clark County. Id. at PageID 2100.

        Quinn now reports, through counsel, that he is proceeding pro se in the Common Pleas Court

(ECF No. 60, PageID 2105). He provides no copies of any filings in that court, but reports that he filed

six motions on July 20, 2020, which the Clerk of that court docketed as follows:

                 Motion for new trial pursuant to Criminal Rule 33(a)(1)(2)(5);
                                                    1
Case: 3:19-cv-00074-TMR-MRM Doc #: 61 Filed: 11/05/20 Page: 2 of 3 PAGEID #: 2118




               Motion to leave to supplement motion for new trial and
               postconviction release;

               Motion referencing exhibits to show unavoidable prevention;

               Motion to clarify that […] are exhibits to be used in all actions;

               Defendant’s [motion for] relief from judgment pursuant to Civ. R.
               60(b)(5) fraud upon the court;

               Successive petition for post-conviction relief pursuant to Ohio
               Revised Code § 2953.23(1)(a)(b)

(Docket Sheet, Clark County Common Pleas Court Case No. 13-cr-869, attached as Exhibit 2 to

ECF No. 60, PageID 2115). As noted above, Quinn has furnished none of the referenced

documents, but only the docket sheet that records their filing. On August 25, 2020, the Clerk

docketed an entry purportedly overruling the motion to clarify, the motion for new trial, and the

motion for relief from judgment. Id. A copy of the entry has not been provided to this Court.

       On the basis of this docket sheet, Quinn asserts through counsel that he has now satisfied

the condition this Court placed on a re-filing of a motion to stay in that under Ohio law, a defendant

must receive court permission to file a motion for new trial more than 120 days after verdict. When

a court proceeds directly to consider the merits of a delayed new trial motion, the appellate courts

will infer that leave to file that motion was implicitly granted. (ECF No. 60, citing State v. Lanier,

2010-Ohio-2921 (Ohio App. 2nd Dist. June 25, 2010)). That is not what Lanier holds. Instead, the

Lanier court held that denial of a motion for leave to file a delayed motion for new trial does not

bring up for appellate review the new trial motion itself.

       In any event, Quinn has not shown this Court what the Common Pleas judge decided on

August 25, 2020.      Courts of record speak through their journal entries, not through the

interpretation of those entries constructed by a docket clerk. Quinn has not filed a copy of the

judge’s decision and entry, but only a page from the docket.

                                                  2
Case: 3:19-cv-00074-TMR-MRM Doc #: 61 Filed: 11/05/20 Page: 3 of 3 PAGEID #: 2119




       Much more importantly, obtaining a denial of a motion for new trial or a successive

petition for post-conviction relief does not satisfy this Court’s condition for a renewed motion for

stay. As the Court said in denying the prior motion for stay, it would gladly defer to the Common

Pleas Court’s demonstrated willingness to consider Quinn’s claims on the merits. Denial either of

a motion for leave to file a delayed motion for new trial or the delayed motion itself, even if

technically a decision on the “merits,” does not show the state courts are prepared to give reasoned

consideration to Quinn’s claims. The Refiled Motion for Stay is therefore DENIED.

       The Magistrate Judge notes that Petitioner’s traverse or reply was initially due to be filed

August 21, 2019, more than fourteen months ago (ECF No. 15). Since that time Petitioner has

filed eight motions for extension of time to file a reply, extending more than fifteen months.

Petitioner’s present time to file a reply expires December 1, 2020. Any motion to extend that time

further will be denied in the absence of the very strongest of justifications.



November 5, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  3
